Citation Nr: 1040566	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  05-40 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability, to include as secondary to service-connected 
degenerative joint disease (DJD) of the knees.

2.  Entitlement to an increased evaluation for DJD of the right 
knee, currently rated 20 percent disabling.

3.  Entitlement to an increased evaluation for DJD of the right 
knee, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated August 2004 and October 2007 
by the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The August 2004 rating 
decision denied the Veteran's claim of entitlement to service 
connection for a chronic low back disability (claimed as lumbar 
strain), to include as secondary to his service-connected DJD of 
his right and left knees.  The October 2007 rating decision 
denied his claims for increased ratings above the 20 percent 
evaluations currently assigned to each knee for DJD.

During the course of this appeal, the Board remanded the issue of 
service connection for a low back disability to the RO for 
additional evidentiary and procedural development in July 2008, 
March 2009, and October 2009.  Following completion of the last 
development ordered in the October 2009 remand, the appeal was 
returned to the Board in March 2010.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on their part.


REMAND

As will be discussed in further detail, the present case involves 
the appeal of two RO rating decisions which, because of their 
concurrent but separate development, necessitated the creation of 
a separate temporary claims file.  This, unfortunately, has 
resulted in some confusion regarding the development of these 
appeals that can only be rectified by remanding the case for 
appropriate corrective development.

With regards to the appeal for increased ratings for bilateral 
knee DJD (with each knee individually rated as 20 percent 
disabling), a review of correspondence pertinent to this appeal 
shows that following issuance of a statement of the case 
addressing these issues in April 2008, the Veteran submitted a VA 
21-4138 Statement in Support of Claim, received by VA on May 5, 
2008, in which he expressly stated "I wish to request a hearing 
with the DRO (Decision Review Officer) regarding my claim for 
increased rating for my bilateral knee condition."  The 
aforementioned statement accompanied his VA Form 9 Substantive 
Appeal of this issue, also received by VA on May 5, 2008, in 
which the Veteran checked the box on the form stating "I do not 
want a BVA (Board of Veterans' Appeals) hearing."

A hearing before a DRO is distinct from one held before the BVA; 
the presiding hearing officer is an RO ratings specialist in the 
former, whereas in the latter he/she is the Veterans Law Judge 
who will actually be deciding the appeal.  The voluntary 
declination of one does not equate to the declination of the 
other.  Notwithstanding that the Veteran in the present case has 
clearly expressed his desire to be scheduled for a DRO hearing in 
preference over a BVA hearing, in the November 2009 certification 
of this appeal, the certifying VA official erroneously checked 
the box stating that the Veteran did not request either a BVA or 
DRO hearing and forwarded the case to the Board.  As the 
Veteran's May 2008 request for a DRO hearing remains a pending 
request which has not been specifically withdrawn by him, the 
appeal regarding the increased rating issues must be remanded to 
the RO for compliance with this request.  38 C.F.R. § 20.1507(a) 
(2009).  

With regard to the appeal for service connection for a chronic 
low back disability, the Board observes that it remanded this 
issue to the RO in October 2009 for additional evidentiary 
development, which included obtaining an addendum opinion from 
the VA examiner who presented a nexus opinion in May 2009, in 
order to resolve certain questions that had not been adequately 
addressed in the original May 2009 opinion.  The requested 
addendum was duly obtained by the RO in April 2010 and was 
associated with the Veteran's claims file.  However, a review of 
the claims file does not thereafter indicate that the addendum 
opinion was ever considered by the RO in the first instance prior 
to returning this matter to the Board.  There does not appear to 
have been a readjudication of this service connection claim by 
the RO, followed by issuance of a supplemental statement of the 
case.  See 38 C.F.R. § 19.31 (2009).  Therefore, to rectify this 
procedural defect and to avoid prejudicing the Veteran's claim 
and thus ensure that his right to appellate due process is 
safeguarded, the issue of entitlement to service connection for a 
chronic low back disability must be remanded to the RO so that 
the appropriate aforementioned procedural development may be 
undertaken.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also notes that upon reviewing the April 2010 addendum 
opinion in question, it finds the content of the opinion to be 
inadequate and therefore not in compliance with its prior remand 
instructions of October 2009, thereby warranting a remand for an 
additional addendum to this April 2010 opinion.  Specifically, 
although the April 2010 opinion addressed the question regarding 
whether it was as likely as not that the Veteran's low back 
disability was secondarily related to his service-connected 
bilateral knee disability, the opinion failed to address the 
question of whether it was at least as likely as not that the 
bilateral knee disability aggravated the nonservice-connected low 
back disability and, if so, provide a quantification of the level 
of impairment superimposed over the back disability by the 
service-connected bilateral knee disability to the extent 
possible, as requested by the Board in not only the October 2009 
remand but also in an earlier remand dated in March 2009.  (Where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).)  

On remand, the VA examiner should be provided with the Veteran's 
claims file and asked to provide an opinion as to whether or not 
the Veteran's low back disability was aggravated by his service-
connected bilateral degenerative joint disease of the knees and, 
if so, to the extent possible, to identify the level of 
impairment superimposed over the back disability by the service-
connected bilateral knee disability.  In other words, if the 
examiner found aggravation of a non-service-connected back 
disability by a service-connected knee disability, he/she should 
provide a quantification of the baseline level of impairment 
caused by the back disability by itself, and then a 
quantification of the additional level of back impairment that 
the bilateral knee disability contributed through aggravation of 
the back disability.  In this regard, service connection can be 
established if the current disability was either proximately 
caused by or proximately aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(b) (2010); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).     

While obtaining an addendum opinion from the same VA examiner who 
presented the prior opinions of record is preferred, if this 
examiner is unavailable the RO may exercise its own discretion as 
to which medical professional may provide the requested opinion, 
subject to the directives below.

The Board regrets that a remand of this matter will further delay 
a final decision in the claim on appeal, but finds that such 
action is necessary in view of the foregoing discussion to ensure 
that the appellant is afforded due process of law.
  
Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

1.  Pursuant to the Veteran's request of May 
2008, the RO should schedule him for a 
hearing before a DRO.

2.  Return the Veteran's claims folder to the 
VA examiner who presented the April 2010 
addendum opinion.  The examiner should offer 
an opinion as to whether it is at least as 
likely as not (a 50 percent or higher degree 
of probability) that the Veteran's low back 
disability was aggravated by his service-
connected bilateral degenerative joint 
disease of the knees.  The examiner should 
note that aggravation is defined for legal 
purposes as a permanent worsening of the 
underlying condition beyond the natural 
progress of the disorder, versus a temporary 
flare-up of symptoms.  If the examiner 
determines that the low back disability was 
aggravated by the service-connected bilateral 
degenerative joint disease of the knees, the 
examiner should identify the level of 
disability caused by the degenerative joint 
disease of the knees to the extent possible.  
Specifically, he should identify the level of 
impairment superimposed over the low back 
disability by the service-connected bilateral 
knee disability (i.e., provide a 
quantification of the baseline level of 
impairment caused by the low back disability 
alone, then a quantification of the 
additional level of low back impairment that 
the bilateral knee disability contributed 
through aggravation of the low back 
disability.)  The examiner should provide a 
thorough rationale for any opinion reached.  
The Veteran may be recalled for examination, 
if deemed warranted.

If the VA examiner who provided the April 
2010 addendum opinion is not available, the 
AMC/RO should schedule the Veteran for 
examination by a suitably qualified examiner 
to obtain the opinion requested above.  The 
claims folder must be made available to the 
examiner for review of pertinent documents 
and examination reports therein and the 
examiner must indicate that the claims folder 
was reviewed.

3.  Thereafter, the DRO should consider the 
Veteran's hearing testimony, including any 
additional relevant evidence submitted by him 
or otherwise obtained by VA during the course 
of this remand, and all relevant evidence 
associated with the Veteran's claims file, 
and then readjudicate the issues of 
entitlement to service connection for a 
chronic low back disability (to include as 
secondary to service-connected bilateral DJD 
of the knees), entitlement to an increased 
rating above 20 percent for DJD of the right 
knee, and entitlement to an increased rating 
above 20 percent for DJD of the left knee.  
If the maximum benefit sought on appeal 
remains denied with respect to any of these 
issues, a supplemental statement of the case 
should be provided to the Veteran and his 
representative.  After the Veteran has had an 
adequate opportunity to respond, the issue or 
issues on appeal should be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

